NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-3118


                                  BRENDAN A. DANIEL,

                                                             Petitioner,

                                             v.


                       OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.

      Brendan A. Daniel, of Abita Springs, Louisiana, pro se.

       Lisa L. Donahue, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent. With her on the brief
were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Donald E. Kinner, Assistant Director. Of counsel on the brief was Paul St. Hillaire,
Attorney, Office of Personnel Management, of Washington, DC.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit


                                       2007-3118

                                 BRENDAN A. DANIEL,

                                                               Petitioner,


                                            v.


                      OFFICE OF PERSONNEL MANAGEMENT,

                                                               Respondent.




                            DECIDED: August 9, 2007



Before MICHEL, Chief Judge, SCHALL, Circuit Judge, and BUCKLO, District Judge. *

PER CURIAM.


                                       DECISION

       Brendan A. Daniel petitions for review of the final decision of the Merit Systems

Protection Board (“Board”), affirming the Office of Personnel Management’s (“OPM’s”)

decision to terminate his civil service disability retirement annuity because his income in

2005 exceeded eighty percent of the current rate of pay for the position he occupied

       *
             Honorable Elaine E. Bucklo, District Judge, United States District Court for
the Northern District of Illinois, sitting by designation.
before retirement. Daniel v. Office Pers. Mgmt., No. DA0841060623-I-1 (M.S.P.B. Nov.

2, 2006). We affirm.

                                      DISCUSSION

                                             I.

       On November 19, 1996, Mr. Daniel retired under the Federal Employees’

Retirements System (“FERS”) from his position as a Maintenance Worker due to

disability. Daniel, slip op. at 2. In 2005, because he was under the age of sixty, as

required of all similar disability annuitants, Mr. Daniel reported his 2005 annual income

to OPM. Id. Mr. Daniel’s income was higher than usual for 2005 because his employer

required him to work overtime due to the Hurricane Katrina disaster. Id. at 4. OPM

determined that Mr. Daniel’s 2005 income was more than eighty percent of the current

rate of pay for a Maintenance Worker in the position from which he had retired. OPM

therefore concluded that Mr. Daniel had been restored to earning capacity. Accordingly,

by notice dated June 24, 2006, OPM notified Mr. Daniel that his annuity benefits would

terminate on June 30, 2006. Id. at 2-3. In a reconsideration on July 20, 2006, OPM

affirmed its initial determination, after which Mr. Daniel appealed to the Board.

                                            II.

       The administrative judge (“AJ”) to whom the case was assigned expressed

sympathy for Mr. Daniel’s situation, but stated that “the statutory provision that controls

his situation does not provide for a waiver of the 80% limit, nor does it provide for an

exception under any circumstances.” Id. at 4 (citing 5 U.S.C. § 8455(a)(2)). The AJ

noted that Mr. Daniel did not dispute that his 2005 income exceeded the eighty percent

limit. Id. Accordingly, the AJ affirmed OPM’s decision, but pointed out in a footnote that




2007-3118                                    2
OPM had informed Mr. Daniel of how he could seek reinstatement of his disability

annuity. Id. at 5. After the AJ’s decision became the final decision of the Board, Mr.

Daniel appealed to this court. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                            III.

      Our scope of review in an appeal from a decision of the Board is limited.

Specifically, we must affirm the Board’s decision unless we find it to be arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; obtained

without procedures required law, rule, or regulation having been followed; or

unsupported by substantial evidence. 5 U.S.C. § 7703(c); Kewley v. Dep’t of Health &

Human Servs., 153 F.3d 1357, 1361 (Fed. Cir. 1998).

      The FERS statute provides that disability retirement annuities are terminated if

the annuitant’s earning capacity is restored:

      If an annuitant receiving a disability annuity from the Fund, before
      becoming 60 years of age, is restored to an earning capacity fairly
      comparable to the current rate of pay of the position occupied at the time
      of retirement, payment of the annuity terminates 180 days after the end of
      the calendar year in which earning capacity is so restored. Earning
      capacity is deemed restored if in any calendar year the income of the
      annuitant from wages or self-employment or both equals at least 80
      percent of the current rate of pay of the position occupied immediately
      before retirement.

5 U.S.C. § 8455(a)(2).

      On appeal, Mr. Daniel does not dispute his 2005 income or OPM’s and the

Board’s application of section 8455(a)(2). Rather, he argues that OPM and the Board

should have considered the unique circumstances that gave rise to his increased 2005

income.   Additionally, he cites the Stafford Act, Pub. L. No. 93-288, 88 Stat. 143

(codified at 42 U.S.C. §§ 5121-5207), and regulatory provisions relating to waiving the

recovery of overpayments to individuals.


2007-3118                                    3
      As the Board correctly held, section 8455 does not provide for any exceptions or

waivers in its application. Neither OPM nor the Board has authority to waive statutory

requirements or to estop the government from denying benefits as required by law. See

Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 416, 434 (1990). Therefore, the

Board did not err in upholding OPM’s termination of Mr. Daniel’s disability annuity.

      Mr. Daniel’s reliance of the Stafford Act (also known as the Disaster Relief Act of

1974) is misplaced.     The Stafford Act was enacted to provide federal relief and

assistance to states in times of disaster. See 42 U.S.C. § 5121. The Stafford Act does

not mention or alter anything relating to FERS. Nor do the regulations cited by Mr.

Daniel in 5 C.F.R. pt. 831, subpt. N, help him in this case. That subpart deals with when

an annuitant has received overpayments and limits the government’s ability to seek

recovery of the overpayment when it would be against “equity and good conscience.” 5

C.F.R. § 831.1401. Mr. Daniel has not received an overpayment; OPM terminated his

annuity properly under section 8455.

      Like the Board, we are sympathetic to Mr. Daniel’s circumstance and note that he

may seek reinstatement of his annuity, as suggested by OPM. Daniel, CSA-8097469,

slip op. at 2 (Office Pers. Mgmt. July 20, 2006). However, under existing law, we are

unable to disturb the decision of the Board.

      For the forgoing reasons, the final decision of the Board is affirmed.

      No costs.




2007-3118                                      4